Citation Nr: 1227123	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral leg cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The record shows that the January 2011 rating decision denied service connection for posttraumatic stress disorder.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case in February 2012.  However, the Veteran has not appealed the issue.  Therefore, the issue is not before the Board at this time.

The issues of service connection for a bilateral knee disorder and service connection for bilateral leg cramps are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was denied by an April 2006 Board decision.  The Veteran did not appeal the decision and it is final.

2.  In an October 2009 rating decision, the RO denied reopening the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran did not express disagreement with the decision and, therefore, the October 2009 rating decision is final.  

3.  Evidence associated with the claims file since the unappealed October 2009 rating decision is new and material evidence and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral knee disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's October 2009 rating decision and the Veteran's claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This is so because the Board is taking action favorable to the Veteran by reopening the claim for service connection for a bilateral knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral knee disorder.

In an April 2006 Board decision, the Board denied service connection because the evidence did not show that the Veteran's bilateral knee disorder was incurred in or caused by active service.  The Board noted that there were no inservice findings of a knee disorder and no medical nexus relating the Veteran's bilateral knee disorder to active service.  The Veteran did not appeal the decision and, therefore, the Board decision is final.  See 38 C.F.R. § 20.1100 (2011).

In an October 2009 rating decision, the RO denied reopening the Veteran's claim for service connection for a bilateral knee disorder because the Veteran failed to submit new and material evidence.  The Veteran did not express disagreement with the decision.  Therefore, the October 2009 rating decision is final as to that issue based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the October 2009 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).

In January 2010, the Veteran filed the present claim to reopen the issue of service connection for a bilateral knee disorder.  In a February 2010 rating decision, the RO reopened the Veteran's claim and denied the claim on its merits.   

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a bilateral knee disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

At the time of the October 2009 rating decision, the evidence consisted of private treatment records, which continued to reveal evidence of bilateral degenerative joint disease, the Veteran's statements and previously submitted lay statements, and the service treatment records.  Since the October 2009 rating decision, the record includes VA treatment records, private treatment records, the Veteran's statements and hearing testimony, and a lay statement from J.P.

Initially, the Board acknowledges that the evidence received includes service personnel records which were not before the RO at the time of the last final rating decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed inservice event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In this case, the service personnel records are not considered relevant as the records do not include any documentation related to the Veteran's knees.  Therefore, reconsideration of the claim is not warranted.

Turning to the other evidence received since the last final rating decision, the Veteran submitted a lay statement in January 2010.  In the statement, J.P. provided his service number and stated that he knew the Veteran while he was stationed onboard the tug boats at the Norfolk Naval Shipyard (NNSY).  He explained that in 1976, when visiting the Veteran for lunch, he saw the Veteran run to get the mooring line from his shipmate and fall down.  J.P. stated that he asked the Veteran what happened and the Veteran reported that he hit his knee on the fire monitor and showed J.P. the spot.  J.P. reported that it was extremely red and seemed bruised.  He stated that he saw the Veteran limp and that there were other days when he saw the Veteran limp.  

Comparing the evidence received since the RO's October 2009 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a bilateral knee disorder.  The lay statement from J.P. is considered competent evidence as to inservice symptoms including witnessing that the Veteran's knee was red and bruised.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In addition, for purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).

The lay statement is new because J.P. has provided a statement regarding witnessing the residuals of an injury to the Veteran's knee (although he did not specify which knee) which is not comparable to lay statements already considered by the prior final decisions as those lay statements only attested to the Veteran's own reports of knee pain and pain after service - not a witnessed account of an inservice injury.  In addition, the lay statement is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  In determining that the evidence submitted since the October 2009 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  As the Veteran's claim was previously denied, in part, because there was no evidence of inservice incurrence of a disorder, J.P.'s lay statement, which is competent and presumed credible, suggests that the Veteran had an injury and inservice symptomatology of a disorder, and is material to his claim.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a bilateral knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's claim for entitlement to service connection for a bilateral knee disorder, a VA examination must be obtained to address the etiology of the Veteran's bilateral knee disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

First, the evidence shows that the Veteran has a current disability.  The private treatment records reveal a diagnosis of bilateral knee degenerative joint disease and evidence of a total left knee replacement.  The Veteran's service treatment records are absent for any notations or documentation related to bilateral knee pain.  However, the Veteran has reported that he has experienced bilateral knee pain since active service.  He testified that he worked on tug boats during his period of active service and bumped his knees repeatedly.  The Veteran is competent to report his experiences and lay-observable symptoms such as pain.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, he has submitted numerous lay statements corroborating his reports of chronic knee pain.  In addition, J.P. submitted a lay statement and reported that he witnessed the Veteran fall down and incur a red and bruised knee during active service.  J.P. also stated that he witnessed the Veteran limp on several occasions.  Furthermore, in a May 2009 private treatment record, Dr. M.B. noted that the Veteran had bilateral knee degenerative osteoarthritis and explained that while there was no objective evidence of a previous injury causing this, he explained that: ". . . it is possible that three years on tugboats may have exacerbated the development of osteoarthritis."   While Dr. M.B.'s opinion is favorable, the opinion is also speculative.  The use of equivocal language makes a statement by an examiner speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Accordingly, a VA examination addressing the etiology of the Veteran's bilateral knee disorder must be provided.

In addition, the Board also finds that the Veteran must be afforded a VA examination with respect to his claim for service connection for bilateral leg cramps.  The Veteran has reported experiencing longstanding muscle cramps since active service.  Indeed, the October 1977 separation report of medical history shows that the Veteran checked yes as to having experienced cramps in his legs.  Furthermore, the private treatment records continue to reveal complaints of leg cramps and the Veteran has testified before the Board that he has been told to take potassium for his cramps.  However, the medical evidence of record is unclear as to whether the Veteran has a diagnosed disability with respect to his leg cramps and/or whether these manifestations are part of a larger disability picture.  Therefore, a VA examination must be provided.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R.                     § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA examination addressing the etiology of his current bilateral knee disorder.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements and lay statements, the examiner must provide an opinion as to whether the Veteran's bilateral knee disorder is related to active military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be provided with a VA examination addressing the nature and etiology of any current leg cramps.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements and lay statements, the examiner must state whether the Veteran's leg cramps constitute a disability and/or whether the manifestations are symptoms of another disability.  If so, the examiner must provide an opinion as to whether the Veteran's disability is related to active military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If either of the reports is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.








	(CONTINUED ON NEXT PAGE)
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


